848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alphonso JACKSON-BEY, Plaintiff-Appellant,v.Wilmer OSBORNE;  Dale E. Lammers;  Robert Atherton;  MichaelD. Adams, Defendants-Appellees.
No. 87-1176.
United States Court of Appeals, Sixth Circuit.
May 23, 1988.

1
Before KEITH and WELLFORD, Circuit Judges, and ODELL HORTON, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff appeals the dismissal of his complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff contends that defendants subjected him to disciplinary proceedings for violations of prison rules which were not properly promulgated according to state law.   See Martin v. Department of Corrections, 424 Mich. 553, 384 N.W.2d 392 (1986).  This appeal was held in abeyance pending this court's decision in McDonald v. Michigan Dep't of Corrections, No. 86-1892 (6th Cir.  Mar. 14, 1988), in which the same claim was raised.  Upon review a panel of this court summarily affirmed the dismissal of the claim.


4
We likewise conclude that no federal constitutional question is presented by the alleged failure to properly promulgate prison disciplinary rules under state law.   See Walker v. Mintzes, 771 F.2d 920, 932-34 (6th Cir.1985).  Therefore, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Odell Horton, Chief U.S. District Judge for the Western District of Tennessee, sitting by designation